Exhibit 10.10

LAZARD CAPITAL MARKETS LLC

30 Rockefeller Plaza

New York, New York 10020

MORGAN STANLEY & CO. INCORPORATED

1585 Broadway

New York, New York 10036

February 9, 2010

Mr. James N. Hauslein

Atlas Acquisition Holdings Corp.

c/o Hauslein & Company, Inc.

11450 SE Dixie Highway, Suite 106

Hobe Sound, Florida 33455

Dear Mr. Hauslein,

It is our understanding that, as part of the efforts to secure stockholder
approval of the business combination (the “Business Combination”) between Atlas
Acquisition Holdings Corp., a Delaware corporation (“Atlas”), and Koosharem,
LLC, a California limited liability company formerly known as “Koosharem
Corporation,” Atlas’ founding stockholders (“Founders”) are negotiating with
third parties retarding the possible transfer of shares of Atlas common stock
held by such Founders (“Founders’ Shares”).

Reference is made to Section 9 of those certain letter agreements (“Insider
Letters”), each dated January 24, 2008, executed by each of the Founders in
favor of Lazard Capital Markets LLC and Morgan Stanley & Co. Incorporated, as
representatives of the underwriters (the “Representatives”) of Atlas’ the
initial public offering, pursuant to which each Founder agreed to escrow, in
accordance with the terms of a Stock Escrow Agreement, dated as of January 24,
2008, by and among the Founders and American Stock Transfer & Trust Company (the
“Stock Escrow Agreement”), all of the Founders’ Shares until the date that is
one year after the consummation of a business combination unless certain
conditions are met. Pursuant to such Section 9 of the Insider Letters and
Section 4.3 of the Stock Escrow Agreement, the Founders’ agreement to escrow the
Founders’ Shares does not apply to transfers by private sales made at or prior
to the consummation of a business combination at prices no greater than the
price at which the shares were originally purchased, in each case where the
transferee agrees to the terms of the Insider Letter and the Stock Escrow
Agreement.

Pursuant to the terms of each Insider Letter and the Stock Escrow Agreement, our
consent is required for any amendment of the Insider Letters or the Stock Escrow
Agreement. You have sought our consent to the release of Founders’ Shares from
the restrictions set forth in the Insider Letters and the Stock Escrow Agreement
in order to permit each Founder to transfer its or his Founders’ Shares pursuant
to private sales made in connection with the consummation of the Business
Combination at a nominal price per share, which sales would be agreed to prior
to the Business Combination but not be consummated until after a Business
Combination is approved. We hereby consent to the release from the restrictions
set forth in the Insider Letters and the Stock Escrow Agreement of all or the
applicable portion of the Founders’ Shares that the Founders agree (prior to the
consummation of the Business Combination) to transfer for nominal consideration
in connection with their efforts to secure stockholder approval of the Business
Combination. This waiver shall be effective only upon consummation of a Business
Combination and no Founders’ Shares may be transferred or otherwise released
from the escrow created by the Stock Escrow Agreement until that time.

The waivers set forth above do not release any obligations of the Founders under
the Insider Letter Agreements and the Stock Escrow Agreements other than in
connection with the Founders Shares being transferred on the terms set forth
above and except as specifically set forth above such agreements remain in full
force and effect.



--------------------------------------------------------------------------------

Atlas agrees to publicly disclose the terms of this waiver and the Founder’s
intentions with respect to these privately negotiated transfers on a Form 8-K
which is filed with the SEC at least two business days prior to any stockholder
vote on the Business Combination.

The parties hereby agree that the terms of the indemnity agreements
(“Indemnification Agreements”) dated as of January 20, 2010 between Morgan
Stanley & Co. Incorporated and Atlas and Lazard Capital Markets LLC and Atlas
shall also apply to any matters related to, arising out of or in connection with
this letter agreement dated February 9, 2010. For the avoidance of any doubt,
that certain Underwriting Agreement by and among Atlas and the Representatives,
dated as of January 24, 2008 (the “Underwriting Agreement”), as amended by that
certain amendment letter by and among Atlas, the Representatives, dated as of
December 23, 2009 (the “Amendment Letter”), shall not be deemed to be amended by
this letter agreement or the Indemnification Agreement and shall remain in full
force and effect.

Each of the Representatives hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies in Atlas’ Trust account
established in connection with Atlas’ initial public offering for the benefit of
its public stockholders (a “Claim”) solely as a result of, or arising solely out
of, this letter agreement or the Indemnification Agreement and hereby waives any
Claim it may have in the future solely as a result of, or arising solely out of,
this letter agreement or the Indemnification Agreement. For the avoidance of any
doubt, the foregoing sentence shall not be construed to waive or otherwise limit
any Claim of either of the Representatives as a result of, or arising out of,
the Underwriting Agreement or the Amendment Letter, including, without
limitation, (i) any Claim to the Deferred Discount (as defined in the
Underwriting Agreement) or the New Deferred Underwriting Discount (as defined in
the Amendment Letter) or (ii) under the indemnification and contribution
provisions of the Underwriting Agreement.

This letter agreement and any claim related directly or indirectly to this
letter agreement shall be governed and construed in accordance with the laws of
the State of New York (without giving regard to the conflicts of law provisions
thereof). No such claim shall be commenced, prosecuted or continued in any forum
other than the courts of the State of New York located in the City and County of
New York or the United States District Court for the Southern District of New
York, and each of the parties hereby submits to the jurisdiction of such courts.
Each party hereby waives on behalf of itself and its successors and assigns any
and all right to argue that this choice of forum provision is or has become
unreasonable. Each party hereby waives all right to trial by jury in any action,
proceeding or counterclaim (whether based upon contract, tort or otherwise)
related to or arising out of this letter agreement.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

Very truly yours, LAZARD CAPITAL MARKETS LLC By:  

/s/ David McMillan

  David McMillan, Jr., Managing Director MORGAN STANLEY & CO. INCORPORATED By:  

/s/ Tony Colarusso

  Tony Colarusso, Executive Director

 

Acknowledged and Agreed: ATLAS ACQUISITION HOLDINGS CORP. By:  

/s/ James N. Hauslein

Name:   James N. Hauslein Title:   Chairman and Chief Executive Officer